            Case 1:19-cv-09349 Document 1 Filed 10/09/19 Page 1 of 19



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 MARKUS MEYENHOFER and
 ANDREW RAGLAND,

                         Plaintiffs,
                                                                  No. 19-cv-9349
            v.
                                                                 CLASS ACTION
 LARSEN & TOUBRO INFOTECH
                                                           JURY TRIAL DEMANDED
 LIMITED, and LARSEN & TOUBRO
 INFOTECH LLC

                         Defendants.


                                         COMPLAINT

       Plaintiffs Markus Meyenhofer and Andrew Ragland (“Plaintiffs”) bring this action on

behalf of themselves and a class of similarly situated individuals to remedy pervasive, ongoing

race, national origin, and citizenship discrimination by Defendants Larsen & Toubro Infotech

Limited and Larsen & Toubro Infotech LLC (“LTI”) and allege as follows:

                                   NATURE OF THE ACTION

       1.        Larsen & Toubro Infotech Limited is an Indian company that provides information

technology (“IT”) software and services to clients in the United States and internationally. Larsen

& Toubro Infotech LLC is a wholly owned subsidiary of Larsen & Toubro Infotech Limited. LTI’s

United States workforce consists of approximately 7,500 employees. While only about 12% of the

United States’ IT industry (the industry in which LTI operates) is South Asian, at least 95% (or

more) of LTI’s United States workforce is South Asian, and is primarily composed of visa holders

from India. As discussed further below, this grossly disproportionate workforce is the result of

LTI’s intentional pattern or practice of employment discrimination against individuals who are not

of South Asian race, who are not of Indian national origin, and who are not visa holders and its


                                                1
               Case 1:19-cv-09349 Document 1 Filed 10/09/19 Page 2 of 19



utilization of employment practices that result in a disparate impact on these same groups. This

discrimination is pervasive throughout the organization and extends to LTI’s hiring, job placement,

promotion, and termination decisions and practices.

          2.     LTI’s employment practices violate the Civil Rights Act of 1866, as amended, 42

U.S.C. § 1981 (“§ 1981”) and Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e, et seq. (“Title VII”). Plaintiffs seek, on their own behalf, and on behalf of a class of

similarly situated individuals, declaratory, injunctive, and other equitable relief, compensatory and

punitive damages, including pre- and post-judgment interest, attorneys’ fees, and costs to redress

LTI’s discriminatory practices.

                                             PARTIES

          3.     Plaintiff Markus Meyenhofer was born in the United States, is a United States

citizen, is of Caucasian race, and is of American national origin. He is a resident of New York.

Plaintiff Meyenhofer is a member of a protected class, as recognized by § 1981 and Title VII. Mr.

Meyenhofer has exhausted his administrative remedies and has complied with the statutory

prerequisites of filing a Title VII complaint by filing a charge against LTI with the U.S. Equal

Employment Opportunity Commission (“EEOC”), and receiving a notice of right to sue.

          4.     Plaintiff Andrew Ragland was born in the United States, is a United States citizen,

is of Caucasian race, and is of American national origin. He is a resident of New York. Plaintiff is

a member of a protected class, as recognized by § 1981 and Title VII. Mr. Ragland has also

exhausted his administrative remedies and has complied with the statutory prerequisites of filing

a Title VII complaint by filing a charge against LTI with the EEOC, and receiving a notice of right

to sue.

          5.     Larsen & Toubro Infotech Limited is a global consulting company that is

headquartered in Mumbai with its U.S. headquarters in Edison, New Jersey. LTI is incorporated


                                                  2
             Case 1:19-cv-09349 Document 1 Filed 10/09/19 Page 3 of 19



in India.

        6.     Larsen & Toubro Infotech LLC is a wholly-owned subsidiary of Larsen & Toubro

Infotech Limited and provides similar consulting services as its parent company. It is incorporated

in India, organized in Delaware, and maintains its U.S. headquarters in Edison, New Jersey.

                                  JURISDICTION & VENUE

        7.     Subject Matter Jurisdiction. The Court has subject matter jurisdiction pursuant to

28 U.S.C. § 1331, 42 U.S.C. § 2000e-5(f), et seq. and 42 U.S.C. § 1981(a). The Court also has

subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a), as this dispute is between citizens of

the State of New York and a foreign corporation and the amount in controversy exceeds $75,000.

The Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d) as this matter is a

class action with an amount in controversy of greater than $5 million, exclusive of interest and

costs, and involves at least one class member who is a citizen of a state and is brought against a

foreign corporation.

        8.     Personal Jurisdiction. The Court has personal jurisdiction over LTI because it

engages in continuous and systematic business contacts within the State of New York (including

in New York City) and maintains a substantial physical presence in this State, including the

operation of an office in Manhattan, New York.

        9.     Venue. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)-(c)

and 42 U.S.C. § 2000e-5(f)(3) because LTI resides in this District, conducts business in this

District, and engaged in discriminatory conduct in this District. Additionally, LTI engages in

continuous and systematic business contacts within this District, and maintains a substantial

physical presence in this District, including the operation of an office in Manhattan. Additionally,

a substantial part of the events giving rise to this matter occurred in this judicial district. As

discussed in further detail below, Plaintiff Meyenhofer applied for a position with LTI located in


                                                 3
             Case 1:19-cv-09349 Document 1 Filed 10/09/19 Page 4 of 19



Manhattan, and Plaintiff Ragland serviced LTI client Iconix Brand Group, Inc. in Manhattan prior

to his discriminatory termination by the company. Finally, on information and belief, some or all

of the employment records relevant to Plaintiff Meyenhofer’s application and Plaintiff Ragland’s

employment and termination are maintained in this District.

                                  FACTUAL ALLEGATIONS

                                Overview of LTI’s Business Model

       10.     LTI has thirteen offices in the United States and employs approximately 7,500

employees domestically. LTI earned over $1.35 billion in revenue in the past fiscal year, and

derives approximately 69% of its revenue from the United States.

       11.     LTI operates on a project-based model and contracts with U.S. companies to

provide IT-related services. Once LTI secures a contract with a client, it hires new employees (or

contractors) to fill positions to service the client or selects existing employees for the project.

External applicants, contractors, and existing LTI employees (including visa holders) must apply

to and interview for these positions. Once a position servicing a client comes to an end (or if an

employee is removed from a position), individuals are placed in an unallocated status, also known

as being “benched.” Once on the bench, individuals must again seek new positions within LTI,

going through an application and interview process, just as external applicants must.

                                Overview of LTI’s Discriminatory Scheme

       12.     LTI operates under a general policy of discrimination in favor of South Asians,

Indians, and visa holders (effectively all of whom are South Asians from India) and against

individuals who are not South Asian, not Indian, and not visa holders. This general policy of

discrimination manifests itself in the same general fashion with respect to LTI’s hiring, staffing,

promotion, and termination decisions. It consists of at least four inter-related, mutually reinforcing




                                                  4
             Case 1:19-cv-09349 Document 1 Filed 10/09/19 Page 5 of 19



prongs, pursuant to which applicants, employees, and contractors outside of LTI’s favored class

are similarly disadvantaged and harmed.

       13.     First, LTI engages in a practice of securing H-1B visas (and other visas) for South

Asian and Indian workers located overseas who LTI then selects to staff U.S. positions. The federal

government annually awards 65,000 H-1B visas (plus an additional 20,000 for individuals with

advanced degrees). These visas are awarded on a lottery basis. Given the cap on H-1B visas,

companies compete to secure visas for prospective visa workers. Each year, companies submit H-

1B visa petitions at the beginning of April for visas to be awarded later that year. H-1B visa

petitions must identify an actual job at a specific location that the prospective visa worker will fill

if awarded a visa.

       14.     To fulfill its employment preference for South Asians and Indians, LTI seeks to

maximize the number of visas it receives each year from the federal government. LTI submits visa

petitions for more positions than actually exist in the U.S. in order to maximize its chances of

securing the highest number of available H-1B visas from the lottery process. This allows LTI to

create an inventory of “visa ready” workers in India to fill positions in the U.S. when they become

available.

       15.     To create this inventory, LTI submits fraudulent invitation letters in connection

with its H-1B visa applications to increase its chances of securing the highest number of visas

possible during the lottery process. An invitation letter is typically signed by LTI’s client and

attests to the need for certain employees to work onsite in the U.S. Rather than securing invitation

letters from its client, on information and belief, LTI drafts and signs these letters itself, without

its client’s authorization. In fact, LTI is currently under investigation by the United States

Citizenship and Immigration Services (“USCIS”) for these fraudulent practices. In connection with




                                                  5
             Case 1:19-cv-09349 Document 1 Filed 10/09/19 Page 6 of 19



its H-1B visa applications for LTI client Apple, the company is alleged to have submitted

fraudulent invitation letters to USCIS, purportedly signed by Apple in order to secure visas for

certain onsite employees.

       16.     Through these practices, LTI has been able to secure visas for far more individuals

than it actually has a present need for. For example, from 2013 to 2018, LTI received 9,785 new

H-1B visas (or visa amendments) and almost 200 new L-1 visas (or visa amendments) – far more

positions than could actually exist given that LTI only employs about 7,500 employees in the U.S.

       17.     All, or substantially all, of the individuals for whom LTI secures visas are South

Asian (primarily from India). While both individuals located in the U.S. and individuals located

abroad who are visa-ready are technically considered for open positions in the U.S., as a matter of

corporate practice, visa-ready individuals are given preference. LTI’s explicit preference to staff

visa holders in U.S. positions minimizes or eliminates competition for the jobs from non-South

Asians, non-Indians, and non-visa holders residing in the U.S. (including both external

applicants/contractors and existing employees seeking those positions).

       18.     Second, LTI gives preference to South Asian and Indian applicants located in the

U.S. over non-South Asian and non-Indian applicants in the U.S. LTI has an internal recruiting

department responsible for locating talent within the U.S. These efforts are supplemented by third-

party recruiting companies. On information and belief, both LTI’s internal recruiters and its third-

party recruiters give preference to locating and recruiting South Asian and Indian candidates, who

are then given preference over comparably or better qualified non-South Asian candidates

throughout the hiring process. As a result, LTI hires a disproportionately high percentage of South

Asians and Indians within the United States that far exceeds the proportion of those individuals in

the relevant labor market.




                                                 6
             Case 1:19-cv-09349 Document 1 Filed 10/09/19 Page 7 of 19



       19.     Third, because of its discriminatory preference for South Asians, Indians, and visa

holders, LTI promotes such individuals at disproportionately high rates compared to non-South

Asians, non-Indians, and non-visa holders. Employees receive quarterly and/or annual appraisals

at LTI. The appraisals include a rating of either exceptional (meriting a bonus), acceptable (no

Performance Improvement Plan issued), needs improvement (may result in the issuance of a

Performance Improvement Plan), or transition out (resulting in termination), with transition out

being the lowest possible appraisal score. Promotions and raises at LTI are tied to an employee’s

appraisal, and employees receiving appraisals of exceptional are more likely to receive a

promotion from LTI. Because of LTI’s preference for South Asians, Indians, and visa holders,

these individuals are regularly awarded higher appraisal scores compared to those outside of these

favored groups. As a result, South Asians, Indians, and visa holders are regularly promoted at

substantially higher rates than others. This results in diminished career prospects for non-South

Asian, non-Indian, and non-visa holding individuals, among other harms. The vast majority of

LTI’s managerial and supervisory positions in the U.S., along with its President, Chief Executive

Officer, Chief Operating Officer, Independent Directors, and Executive Chairman roles, are filled

by South Asian and Indian individuals.

       20.     Fourth, because of its discriminatory preference for South Asians, Indians, and visa

holders, LTI terminates non-South Asians, non-Indians, and non-visa holders at disproportionately

high rates. Additionally, because of LTI’s preference for filling positions with South Asian and

Indian visa workers and South Asian individuals hired within the U.S., non-South Asians, non-

Indians, and non-visa holders are disproportionately relegated to the bench and unable to locate

new assignments within the company. LTI has a policy to terminate employees who are on the

bench for more than a few weeks. This results in substantially higher termination rates for non-




                                                7
             Case 1:19-cv-09349 Document 1 Filed 10/09/19 Page 8 of 19



South Asians, non-Indians, and non-visa holders.

       21.     In addition to LTI’s disparate treatment of non-South Asians, non-Indians, and non-

visa holders, LTI engages in employment practices that have a disparate impact on non-South

Asian and non-Indian applicants and employees alike. First, LTI’s practice of relying on visa

workers to staff U.S. positions results in available positions overwhelmingly going to visa holding

South Asian and Indian individuals, to the exclusion of non-South Asian and non-Indian

candidates. Second, LTI’s practice of applying for large numbers of work visas results in available

positions overwhelmingly going to visa holding South Asian and Indian individuals, to the

exclusion of non-South Asians and non-Indians. Third, LTI’s internal employee allocation

practices result in available positions overwhelmingly going to South Asian and Indian individuals,

to the exclusion of non-South Asians and non-Indians, who are then terminated at disproportionate

rates. Fourth, LTI’s appraisal process results in South Asians and Indians receiving higher scores,

and as a consequence, receiving higher compensation, receiving more promotions, and being

selected for positions more frequently than non-South Asians and non-Indians, thereby resulting

in diminished compensation, career prospects, benching, and disproportionate termination for

these individuals. In addition, LTI’s hiring and staffing decision-making process, as a whole,

results in available positions overwhelmingly going to South Asians and Indians to the exclusion

of non-South Asians and non-Indians.

       22.     LTI’s U.S. workforce reflects the result of its discriminatory scheme. While only

about 12% of the U.S. IT industry is South Asian, at least 95% (or more) of LTI’s United States-

based workforce is South Asian and Indian, as is, the vast majority of its managerial and

supervisory-level staff.




                                                8
             Case 1:19-cv-09349 Document 1 Filed 10/09/19 Page 9 of 19



                                   Plaintiff Meyenhofer’s Experiences

       23.     Mr. Meyenhofer is an experienced and highly skilled consultant with considerable

work experience in the banking and financial services industries. He has held the Series 7, 25, 55,

and 63 licenses required for trading and soliciting securities. Mr. Meyenhofer began his career as

a derivatives trader and clerk on the American stock exchange, working for Cohen, Duffy &

McGowan LLC, a premiere market making and specialist firm, for almost seven years. He then

spent three years executing equity orders on the New York Stock Exchange before transitioning

over to consulting work in 2010. Since that time, Mr. Meyenhofer has provided consulting,

business analyst, quality assurance, and testing to an array of banking and financial companies,

including, for example, BNY Mellon, Bank of America Merrill Lynch, Credit Suisse, Morgan

Stanley, and Wells Fargo. Mr. Meyenhofer has a wide array of skills that include derivatives, fixed

income, equity, and commodities trading, project management, business analysis, defect

management, and the planning and deployment of testing efforts.

       24.     Mr. Meyenhofer worked for LTI as a contractor from September 18, 2018 through

May 2, 2019 in Newark, New Jersey. He was recruited for a Test Manager position servicing LTI

client Broadridge Financial Services, Inc. (“Broadridge”) by LTI’s third party vendor, Emplofy,

LLC. While Mr. Meyenhofer was employed by Emplofy, LTI directly controlled and supervised

Mr. Meyenhofer’s work. In this Test Manager role, Mr. Meyenhofer was responsible for

overseeing the QA testing for a robust wealth management platform currently in development for

Broadridge and its anchor client, UBS Wealth Management, USA. However, due to LTI’s

ineffective staffing for the project, Mr. Meyenhofer was shifted repeatedly to other roles. Shortly

after joining the project, LTI moved Mr. Meyenhofer to the Delivery & Governance Program team,

and later converted him to a Business Analyst role. However, despite these changes, Mr.




                                                9
             Case 1:19-cv-09349 Document 1 Filed 10/09/19 Page 10 of 19



Meyenhofer performed well on the Broadridge client project and received no criticism from the

client or LTI regarding his performance or otherwise.

       25.     Mr. Meyenhofer worked alongside approximately five LTI and Emplofy employees

on the Broadridge project from September through December 2018. Two of these five employees

were South Asian and Indian. However, in January 2019, LTI replaced Mr. Meyenhofer’s Emplofy

sales manager, Peter Coffey, with an LTI employee, David Mascarehas. Mr. Mascarehas quickly

staffed the Broadridge project with five additional LTI employees on H-1B visas, all of whom

were Indian. From February to April 2019, Mr. Mascarehas hired another eleven employees, the

vast majority of whom were also H-1B visa holders from India who worked for LTI. One such

individual, Dinesh Bhatt, was assigned to the project in early March to perform a technical business

analyst role (similar to the role Mr. Meyenhofer had been performing for Broadridge). Mr. Bhatt

is of South Asian race and Indian national origin and is significantly less experienced than Mr.

Meyenhofer. LTI also assigned Ravi Tripathi to work with Mr. Meyenhofer and to assume some

of his responsibilities. Mr. Tripathi is also South Asian and Indian, and had no prior wealth

management experience.

       26.     On April 17, 2019, LTI informed Mr. Meyenhofer that his position servicing

Broadridge would be coming to an end, despite the fact that LTI had just renewed his contract for

three months at the end of March. Mr. Meyenhofer remained on the project for two weeks to

provide a knowledge transfer to the team, including Mr. Bhatt, Mr. Tripathi, and the offshore QA

team. LTI then terminated his employment on May 2, 2019 and replaced him with Mr. Bhatt on

the Broadridge project. LTI terminated Mr. Meyenhofer pursuant to the discriminatory

employment practices described above.

       27.     On May 15, 2019, Mr. Meyenhofer applied to a Senior Wealth Management




                                                10
             Case 1:19-cv-09349 Document 1 Filed 10/09/19 Page 11 of 19



Business Analyst position with LTI through its third party staffing and recruiting vendor, Quantum

World Technologies Inc. Had LTI hired Mr. Meyenhofer for this role, it would have directly

controlled and supervised his work. The position was located in Manhattan, New York, servicing

LTI client City National Bank. Mr. Meyenhofer was well qualified for the role given the depth of

his experience in wealth management. After successfully completing an initial interview with

Quantum World, Mr. Meyenhofer was invited to interview with LTI on May 24. Mr. Meyenhofer

performed well in this interview, and was told that LTI would follow-up with him in the near future

regarding the Business Analyst role. However, Mr. Meyenhofer never received any follow-up

communication from LTI and he was not hired by the company. LTI did not hire Mr. Meyenhofer

pursuant to the discriminatory employment practices described above.

                                     Plaintiff Ragland’s Experiences

       28.     Mr. Ragland is an experienced and highly skilled operations and delivery

management professional with considerable work experience. Mr. Ragland first entered the IT

industry in 1998 and has almost 30 years of professional experience. He specializes in second and

third-level command centers, and has a wide array of skills that include systems installation and

set-up, testing and evaluation, support system and database report programming, and incident and

problem management. In his management-level roles, Mr. Ragland often oversees teams of both

onsite and offshore resources. He has also frequently served as a client liaison in both customer

relationship manager and onsite vendor engagement manager roles. For the past six years, Mr.

Ragland has studied business relations between India and the United States and has strong

communication skills as a result.

       29.     LTI hired Mr. Ragland in December 2017 and he began working for the company

on January 22, 2018 as an IT Operations Manager. Shortly after his hire, he relocated from San




                                                11
             Case 1:19-cv-09349 Document 1 Filed 10/09/19 Page 12 of 19



Antonio, Texas to Manhattan, New York to service LTI client Iconix Brand Group, Inc. At the

time of his hire, a member of LTI’s Human Resources department informed Mr. Ragland that he

was being hired to service Iconix Brand Group as part of the company’s long-term, three-year

contract with the client.

       30.     Mr. Ragland reported to Pius Joseph, the project’s Delivery Manager, and K Vishal

Shivaswamy, the Project Manager, both of whom are South Asian and Indian. Both Mr. Joseph

and Mr. Shivaswamy reside in India. Mr. Shivaswamy was initially Mr. Ragland’s peer when he

was hired on the project, but was later made Mr. Ragland’s manager.

       31.     As the IT Operations Manager for the project, Mr. Ragland was responsible for

LTI’s insourcing and outsourcing effort. He oversaw LTI’s offshore team, which consisted of

approximately twenty individuals in India, and ensured that the contracted services were provided

in a timely manner to Iconix Brand Group. LTI also employed a technician at the client site,

Prashant Shetake, who is of South Asian race and Indian national origin, as well as a development

team of approximately six or seven individuals who are also South Asian and Indian.

       32.     Mr. Ragland performed well in the IT Operations Manager role. The client was

impressed with Mr. Ragland’s performance, including his willingness to perform tasks not

delineated in the parties’ contract. For instance, Mr. Ragland introduced a change management

system within Iconix Brand Group, oversaw the company’s ticketing system, and built out various

systems that the client lacked the necessary resources to develop.

       33.     Despite Mr. Ragland’s strong performance, LTI never promoted him. Additionally,

LTI provided him with a 2018 year-end rating of “acceptable,” and as a result, Mr. Ragland

received no year-end bonus. Mr. Ragland never received any criticism from LTI or the client

regarding his performance or otherwise.




                                                12
             Case 1:19-cv-09349 Document 1 Filed 10/09/19 Page 13 of 19



       34.     In early 2019, Mr. Ragland learned that LTI’s project for Iconix Brand Group was

coming to an end. LTI’s Director of Human Resources and Talent Acquisition, Maya Menon,

informed Mr. Ragland on February 1 that his last day working on the Iconix Brand Group project

would be February 15, 2019 and that he would be placed on the bench. She stated that the company

would look for another position for Mr. Ragland within LTI for the next two weeks, but that Mr.

Ragland would be terminated on March 8, 2019 if the company failed to place him on a new

project. Mr. Ragland then shared his updated profile with RPM, LTI’s resource planning team.

       35.     While Mr. Ragland’s Indian manager, Mr. Joseph, and the offshore Indian team

were quickly allocated to other client projects, Mr. Ragland remained on the bench for three weeks.

During this time, he received no contact from LTI, and was not invited to interview for a single

position within the company.

       36.     On March 8, 2019, LTI terminated Mr. Ragland’s employment. LTI terminated Mr.

Ragland pursuant to the discriminatory employment practices described above.

                                  CLASS ACTION ALLEGATIONS

       37.     Plaintiffs bring this Class Action pursuant to Federal Rule of Civil Procedure 23(a),

(b)(2), (b)(3), and (c)(4), seeking injunctive, declaratory, equitable, and monetary relief for LTI’s

systematic pattern or practice of discriminatory employment practices based upon individuals’

race, national origin, and citizenship. This action is brought on behalf of the following class:

       All non-South Asian, non-Indian, and non-visa holding individuals who (1) applied
       for positions with (or within) LTI in the U.S. and were not hired, (2) were employed
       by LTI (including contractors) but not promoted, and/or (3) were employed by LTI
       (including contractors) and were involuntarily terminated.

       38.     Members of the class are so numerous that joinder is impracticable. While the exact

number of class members is unknown to Plaintiffs, it is believed to be in the hundreds or thousands.

Furthermore, the class is readily identifiable from information and records in LTI’s possession.



                                                 13
             Case 1:19-cv-09349 Document 1 Filed 10/09/19 Page 14 of 19



       39.     There are numerous questions of law and fact common to the class. Among the

common questions of law or fact are: (a) whether LTI has engaged in a pattern or practice of

discrimination against non-South Asian, non-Indian, and non-visa holding individuals in its hiring,

staffing, promotion, and termination decisions; (b) whether LTI has intentionally favored South

Asian, Indian, and visa-holding individuals in hiring, staffing decisions, promotions, and

terminations and/or whether LTI has intentionally disfavored non-South Asian, non-Indian, and

non-visa holding individuals in hiring, staffing, promotion/demotion, and termination decisions;

(c) whether LTI’s employment practices have resulted in a disparate impact against non-South

Asian and non-Indian individuals; (d) whether LTI has violated § 1981; (e) whether LTI has

violated Title VII; (f) whether equitable and injunctive relief is warranted for the class; and (g)

whether compensatory and/or punitive damages are warranted for the class.

       40.     Plaintiffs’ claims are typical of the class. All members of the class were damaged

by the same discriminatory policies and practices employed by LTI, i.e., they were denied the

opportunity to fairly compete for and obtain employment with LTI, were denied positions and

promotions within the company, and/or were terminated by the company.

       41.     Plaintiffs will fairly and adequately protect the interest of other class members

because they have no interest that is antagonistic to or which conflicts with those of any other class

member, and Plaintiffs are committed to the vigorous prosecution of this action and have retained

competent counsel experienced in class action employment discrimination litigation to represent

them and the class.

       42.     Because of LTI’s actions, which were taken intentionally and/or with reckless

disregard for the federally protected rights of Plaintiffs and the class, Plaintiffs and the class have

suffered substantial harm for which punitive damages are warranted.




                                                  14
             Case 1:19-cv-09349 Document 1 Filed 10/09/19 Page 15 of 19



       43.     Class certification is appropriate pursuant to Federal Rule of Civil Procedure

23(b)(2) because LTI has acted and/or refused to act on grounds generally applicable to the class,

making declaratory and injunctive relief appropriate with respect to Plaintiffs and the class.

Members of the class are entitled to declaratory and injunctive relief to end LTI’s discriminatory

policies and practices.

       44.     Class certification is appropriate pursuant to Rule 23(b)(3) for determination of the

damage claims of individual class members because the issue of whether LTI engages in a pattern

or practice of race, national origin, or citizenship discrimination and/or its corporate practices

result in a disparate impact against non-South Asian and non-Indian individuals is common and

predominates over individual issues of proof. Class certification under Rule 23(b)(3) would be

superior to other methods for fair and efficient resolution of the issues because, among other

reasons, certification will avoid the need for repeated litigation by each individual class member.

The instant case will be manageable as a class action. Plaintiffs know of no difficulty to be

encountered in the maintenance of this action that would preclude its maintenance as a class action.

       45.     In the alternative, class certification is appropriate pursuant to Rule 23(c)(4) to

litigate Plaintiffs’ claims for prospective classwide compliance and affirmative injunctive relief

necessary to eliminate LTI’s discrimination. Certification under this rule is also appropriate to

decide whether LTI has adopted a systemic pattern or practice of racial, national origin, and

citizenship discrimination and/or has engaged in practices that have resulted in a disparate impact

against non-South Asian and non-Indian individuals. Certification under this rule is also

appropriate to determine classwide damages, including punitive damages.




                                                15
             Case 1:19-cv-09349 Document 1 Filed 10/09/19 Page 16 of 19



                                            CLAIMS

                                         COUNT ONE
                  Disparate Treatment on the Basis of Race and Citizenship
              Violation of Civil Rights Act of 1866, as amended, 42 U.S.C. § 1981

       46.     Plaintiffs re-allege each preceding paragraph as though fully set forth herein.

       47.     This claim is brought by Plaintiffs on behalf of themselves and the Class.

       48.     Throughout the class liability period, LTI has engaged in a pattern or practice of

discriminating against individuals who are not South Asian and not visa holders by: (a) knowingly

and intentionally favoring South Asian and visa-holding individuals in employment decisions,

including hiring, staffing, promotion, and termination decisions, (b) knowingly and intentionally

disfavoring non-South Asian and non-visa holding individuals (including Plaintiffs) in

employment decisions, including hiring, staffing, promotion, and termination decisions, and (c)

knowingly and intentionally creating and maintaining an overwhelmingly disproportionate

workforce in the United States consisting of at least 95% (or more) South Asian employees (many

of whom are visa holders).

       49.     As a direct and proximate result of LTI’s intentional discrimination, Plaintiffs and

members of the class have been denied employment, denied the fair opportunity to obtain

employment, and denied fair opportunities with regard to promotion and/or continued employment

with LTI.

       50.     LTI’s actions constitute unlawful discrimination on the basis of race and citizenship

in violation of 42 U.S.C. § 1981.

                                        COUNT TWO
              Disparate Treatment on the Basis of Race and National Origin
Violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.

       51.     Plaintiffs re-allege each preceding paragraph as though fully set forth herein.

       52.     This claim is brought by Plaintiffs on behalf of themselves and the Class.


                                                16
             Case 1:19-cv-09349 Document 1 Filed 10/09/19 Page 17 of 19



       53.     Throughout the class liability period, LTI has engaged in a pattern or practice of

discriminating against individuals who are not South Asian or Indian by: (a) knowingly and

intentionally favoring South Asian and Indian individuals in employment decisions, including

hiring, staffing, promotion, and termination decisions, (b) knowingly and intentionally disfavoring

individuals who are not South Asian or Indian (including Plaintiffs) in employment decisions,

including hiring, staffing, promotion, and termination decisions, and (c) knowingly and

intentionally creating and maintaining an overwhelmingly disproportionate workforce in the

United States consisting of at least 95% (or more) South Asian employees (primarily from India).

       54.     As a direct and proximate result of LTI’s intentional discrimination, Plaintiffs and

members of the class have been denied employment, denied the fair opportunity to obtain

employment, and denied fair opportunities with regard to promotion and/or continued employment

with LTI.

       55.     LTI’s actions constitute unlawful discrimination on the basis of race and national

origin in violation of 42 U.S.C. § 2000e, et seq.

                                       COUNT THREE
                 Disparate Impact on the Basis of Race and National Origin
Violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.

       56.     Plaintiffs re-allege each preceding paragraph as though fully set forth herein.

       57.     This claim is brought by Plaintiffs on behalf of themselves and the Class.

       58.     Throughout the class liability period, LTI has used discriminatory policies and

practices related to hiring, staffing, promotion, and termination described herein that have resulted

in a disparate impact on non-South Asians and non-Indians who, as a result, are disproportionately

not hired, not selected for positions, not promoted, and/or terminated. These practices are neither

job-related for the positions at issue nor consistent with business necessity.




                                                    17
           Case 1:19-cv-09349 Document 1 Filed 10/09/19 Page 18 of 19



59.   LTI’s actions constitute unlawful discrimination in violation of 42 U.S.C. § 2000e, et seq.

                                  PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs and the class pray for relief as follows:

      a.     Certification of the case as a class action pursuant to Fed. R. Civ. P. 23;

      b.     Designation of Plaintiffs as representatives of the class;

      c.     Designation of Plaintiffs’ counsel as counsel for the class;

      d.     A declaratory judgment that the practices complained of herein are unlawful and
             violate Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. and
             the Civil Rights Act of 1866, 42 U.S.C. § 1981;

      e.     A permanent injunction against Defendants and its officers, agents, successors,
             employees, representatives, and any and all persons acting in concert with them,
             from engaging in unlawful policies, practices, customs, and usages set forth
             herein;

      f.     Order Defendants to adopt a valid, non-discriminatory method for hiring,
             promotion, termination, and other employment decisions;

      g.     Order Defendants to post notices concerning its duty to refrain from discriminating
             against employees on the basis of race, national origin, and citizenship;

      h.     Order Defendants not to retaliate against individuals who complain of racial
             discrimination, national origin discrimination, and citizenship discrimination;

      i.     Award Plaintiffs and the Class damages – including (without limitation)
             compensatory, exemplary, and punitive damages for the harm they suffered as a
             result of Defendants’ violations of Title VII and § 1981;

      j.     Award Plaintiffs and the Class pre- and post-judgment interest at the prevailing
             rate on the compensatory damages as a result of Defendants’ discriminating
             against them in violation of Title VII and § 1981;

      k.     Award Plaintiffs and the Class front- and back-pay, instatement, reinstatement,
             and such other equitable relief as the Court deems just and appropriate;

      l.     Award reasonable attorneys’ fees, expert witness fees, expenses, and costs of this
             action and of prior administrative actions; and

      m.     Award Plaintiffs and the Class such other relief as this Court deems just and
             appropriate.




                                               18
            Case 1:19-cv-09349 Document 1 Filed 10/09/19 Page 19 of 19



                                   DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs and the class respectfully demand

a trial by jury on all issues properly triable by a jury in this action.



DATED: October 9, 2019                                   Respectfully submitted,

                                                         By: /s/Michael von Klemperer
                                                         Michael von Klemperer (motion for
                                                         admission pro hac vice concurrently filed)
                                                         KOTCHEN & LOW LLP
                                                         1745 Kalorama Road NW, Suite 101
                                                         Washington, DC 20009
                                                         Telephone: (202) 471-1995
                                                         mvk@kotchen.com

                                                         Attorney for Plaintiffs and Putative Class




                                                   19
